DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/21 has been entered.
 
Status of Claims 
Claims 1, 5 and 8 are amended.  Claims 1-10 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Johnny Ma on June 15, 2021.

1. :  A light source apparatus comprising:
	a light source configured to output first light in a projection display apparatus, the first light being in a first wavelength region;
	a wavelength conversion member including a first fluorescent substance and a second fluorescent substance, the first fluorescent substance being excited by the first light in the first wavelength region to emit second light in a second wavelength region, a peak intensity of the second light emitted exceeding 
	a reflection film provided between the disk-shaped base material and the first fluorescent substance, the first light passes through the disk-shaped base material and the reflection film, the reflection film reflects the second light in the second wavelength region which is emitted by exciting the first fluorescent substance so that the second light is reflected onto the second fluorescent substance and prevented from being output to the disk-shaped base material that is transparent.

(Currently Amended):  A projection display apparatus comprising:
	a light source section;
	a light modulation synthesis system configured to modulate and synthesize incident light;
	an illumination optical system configured to guide light output from the light source section to the light modulation synthesis system; and
	a projection optical system configured to project an image output from the light modulation synthesis system, wherein
	the light source section includes:
		a light source configured to output first light in a first wavelength region,
	a wavelength conversion member including a first fluorescent substance and a second fluorescent substance, the first fluorescent substance being excited by the first light in the first wavelength region to emit second light in a second wavelength region, a peak intensity of the second light emitted exceeding 
.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because a light source configured to output first light in a projection display apparatus, the first light being in a first wavelength region; a wavelength conversion member including a first fluorescent substance and a second fluorescent substance, the first fluorescent substance being excited by the first light in the first wavelength region to emit second light in a second wavelength region, a peak intensity of the second light emitted exceeding a peak intensity of the first light.

Claims 2-7 are allowable as being dependent on claim 1.

Claim 8 was found to be allowable because a projection display apparatus comprising: a wavelength conversion member including a first fluorescent substance and a second fluorescent substance, the first fluorescent substance being excited by the first light in the first wavelength region to emit second light in a second wavelength 

The closest available prior art Yang et al. (US PG Pub. 20140347860) discloses a light source apparatus comprising: a light source configured to output first light in a first wavelength region (excitation light 80 of figs. 1 and 5); a wavelength conversion member including a first fluorescent substance (para. 0039; The wavelength conversion material 1 is yellow phosphor) and a second fluorescent substance (para. 0039; the wavelength conversion material 2 is red phosphor), the first fluorescent substance being excited by the first light (80) in the first wavelength region to emit second light in a second wavelength region (yellow), the second fluorescent (2) substance being stacked on the first fluorescent substance (illustrated in figs. 1 and 5) and excited by the first light in the first wavelength region (80) and the second light (yellow) in the second wavelength region to emit third light in a third wavelength region (combination of red and yellow), wherein the second fluorescent substance (para. 0039; red phosphor) is a red fluorescent substance and the first fluorescent substance is a yellow fluorescent substance (para. 0039; yellow phosphor), which are stacked together (illustrated in fig. 1), form a circular ring surrounding a disk- shaped base material (illustrated in fig. 5); and a reflection film (para. 0044; transparent disc 4' used to replace the second dichroic element 4 should have the same dichroic characteristics of the dichroic element 4) provided between the disk-shaped base material (illustrated in fig. 5) and the first fluorescent substance (yellow phosphor), the first light (80) passes through the disk-shaped base material and the reflection film (illustrated in fig. 5), the reflection film .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        16 June 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882